Burnes, J.
After a jury-waived trial on the plaintiffs’ G.L.c. 93A claim, the court found for the plaintiff and trebled the damages. The plaintiffs are entitled to recover their reasonable attorneys fees and have now petitioned for those fees. The court has reviewed the petition and considered the filings of the parties. Both parties have correctly stated the standard to be applied in evaluating the request. The court’s principal task, therefore, is to evaluate the petition to determine if the request is reasonable.
The plaintiffs have applied the lodestar calculus and have made appropriate adjustments in the request for fees, in acknowledgment of their failure to succeed on a number of the initial claims and on the assault claim. The plaintiffs have, however, requested fees for time spent waiting for the court (which is, unfortunately, not productive time), time spent reviewing routine notices from the court and deposition notices (scheduling dates), and for the preparation for and hearing on the request for a pre-trial attachment (which was not successful). The court will reduce the request for fees by the amounts sought for these activities. The court will also take a further ten percent reduction because, although some reduction has already been taken, the G.L. c. 93A claim did not predominate until late in the game. The result of these adjustments is to reduce the fees requested by $2,710.25. The costs appear to be entirely in order.

ORDER

Based on the review of the petition and the filings of the parties, the court awards the plaintiffs $36,014.40 in attorneys fees and $1,407.15 in costs for a total award of $37,421.55.